Case 7:19-cr-00024-MFU-RSB Document 241 Filed 05/04/21 Page 1of1 Pageid#: 569

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA
ROANOKE DIVISION

UNITED STATES OF AMERICA

V. Criminal Action No. 7:19CRO0024

XYLINA FANCHON BARLOW

In the presence of Robert Hagan, my counsel, who has fully explained the charges
contained in the superseding indictment against me, and having received a copy of the
superseding indictment from the United States Attorney before being called upon to
plead, | hereby plead guilty to said superseding indictment and a lesser included offense
of count four thereof. | have been advised of the maximum punishment which may be
imposed by the court for this offense. My plea of guilty is made knowingly and voluntarily

and without threat of any kind or without promises other than those disclosed here in open

 

 

court.
Signature of Defendant
oF ~-6 3s TF
Date

“\
